Martin,,/.,
delivered the opinion of the court.
This is an action for overseer’s wages. The plaintiff alleges, he was regularly engaged as overseer, to take charge of the plantation and slaves of one Robert Bell, in the parish of Iberville, on the first of January, 1839, and to continue for one year, for which he was to receive one thousand dollars and provisions found, and to be allowed the hire of a negro woman as a field hand. He alleges, that he made a crop, and was gathering it, when he was discharged without cause by one George A. Botts, who came on the plantation, exercising acts of ownership over the same, on the 2d October, 1839. He prays judgment against Botts, for the sum of one thousand dollars, the amount due him for his year’s wages, and the further sum of one hundred and twenty dollars, for the'hire of his negro woman.
The defendant excepted to the jurisdiction of the court, averring that his domicil and residence was in New-Orleans. And for answer, pleaded the general issue, and denied specially that the plaintiff had any cause of action or demand whatsoever against him.
The declaration before the parish judges, from which, and to which, a party intends to remove bis domicil, is evidence of the intention only. Tbe domicil is only changed by an actual residence in the new parish.
A claim for overseer’s wages above five hundred dollars, not in writing,Is pro ved by one witness,and the corroborating circumstances of the defendant’s written declaration, that he would, and did discharge the plaintifffrom his employment.
The plaintiff had judgment for the amount of his demand, and the defendant appealed.
In relation to the plea to the jurisdiction, the defendant has not produced any evidence of his residence in New-Orleans, except his declaration before tbe parish judge, “I hat he had changed his domicil from the county of Fleming, in the state of Kentucky, to the parish of Orleans.” On a change of domicil from one parish lo another, in the state, the declaration before the parish judges, from which, and lo which, he intends to remove his domicil, is evidence of the intention alone; but the domicil is only changed by actual residence in tbe new parish. We are unable to say, that the actual residence may be dispensed with, when the party removes from anoLher state; and that then the intention to reside, acquires the new domicil. There is not the least tittle of evidence that the defendant ever resided in New-Orleans, and the sheriff’s return attesls, that the citation and petition in this case, has been left at his domicil, in tbe parish of Iberville. The plea to the jurisdiction was, therefore, correctly overruled.
On the merits, the plaintiff has proved by a witness, his contract with Bell, the then owner of the plantation. A corroborating circumstance results from the defendant’s written declaration, discharging the plaintiff when he took possession of the plantation. The plaintiff has further proved by a witness that the defendant declared to him he would rather discharge the plaintiff, pay him the wages due, and employ another person, to be designated by the witness; and that he did discharge him. We think his claim to be paid his wages, is sufficiently proved.
The plaintiff claims, and has been allowed by the judgment, one hundred and twenty dollars for the hire of a negro woman, which he alleges he brought with him, and employed on the plantation as a field hand until his departure. This right to this additional sum does not appear to us to be sufficiently proved. It is not shown that she was actually employed as a hand, at work; and during a part of the time *600it appears she was not in a situation to work or earn wages. This sum must therefore be deducted.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed and annulled; and proceeding to give such a judgment, as.ought, in our opinion, to have been rendered in the court below, it is ordered, adjudged and decreed, that the plaintiff do recover the sum of one thousand dollars from the defendant Botts, with a privilege on the crop sequestered on the plantation, together with his costs in the District Court; those of the appeal to be paid by the plaintiff and appellee.